NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                        NOV 28 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 FRANCISCO PEREZ,                                   No.    14-55815

                   Petitioner-Appellant,            D.C. No.
                                                    2:14-cv-02638-CJC-MAN
   v.

 K. HOLLAND,                                        MEMORANDUM*

                   Respondent-Appellee.

                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                      Argued and Submitted November 10, 2016*
                                Pasadena, California

Before: BERZON and NGUYEN, Circuit Judges, and ZOUHARY,** District
Judge.

        Francisco Perez appeals the district court dismissal of his petition filed

pursuant to 28 U.S.C. § 2254 on the ground that it was an unauthorized “second or

successive” habeas petition. When the district court dismissed his petition on April

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
14, 2014, it referred the petition to this court pursuant to Ninth Circuit Rule 22–

3(a) (rev. July 1, 2013) (“If a second or successive petition or motion, or an

application for authorization to file such a petition or motion, is mistakenly

submitted to the district court, the district court shall refer it to the court of

appeals.”). We now accept that referral and grant authorization for Perez to file a

“second or successive” habeas petition in district court because he has made a

prima facie showing that his application satisfies the requirements of the

Antiterrorism and Effective Death Penalty Act (AEDPA). See 28 U.S.C.

§ 2244(b)(3)(A)–(C); Jones v. Ryan, 733 F.3d 825, 842 (9th Cir. 2013).

       Perez relies on the previously unavailable and retroactively applicable new

rule of constitutional law announced in Miller v. Alabama that “mandatory life

without parole for juveniles violates the Eighth Amendment.” 132 S. Ct. 2455,

2473 (2012). The government does not dispute that Perez’s petition is timely. See

Orona v. United States, 826 F.3d 1196, 1199 (9th Cir. 2016) (“[W]e conclude that

the filing of a second or successive application in our court tolls the 1-year statute

of limitations, and that the limitations period remains tolled until our court rules on

the application.”).

       We hereby order that Perez’s petition be transferred to the United States

                                             2
District Court for the Central District of California. The petition shall be deemed

filed in the district court on the date on which the habeas application signed by

Perez on March 31, 2014, was delivered to prison authorities for forwarding to the

court. See Hernandez v. Spearman, 764 F.3d 1071, 1074 (9th Cir. 2014) (habeas

petition is considered filed at the time it is delivered to prison authorities).

      Because we grant the previously referred application for authorization to file

a “second or successive” habeas petition, this appeal has been rendered moot and

we do not address the certified issue raised on appeal. We leave it to the district

court to address the merits in the first instance.

      GRANTED.




                                            3